UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 02-7282



In Re:   JEROME ADDISON,

                                                         Petitioner.



                 On Petition for Writ of Mandamus.
                        (CA-02-2271-2-12-AJ)


Submitted:   November 7, 2002          Decided:    November 14, 2002


Before WILKINS and LUTTIG, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Jerome Addison, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Jerome Addison petitions for a writ of mandamus, alleging the

district court has unduly delayed acting on his 28 U.S.C. § 2254

(2000) petition.   He seeks an order from this court directing the

district court to act. We find there has been no undue delay in the

district court.    Accordingly, we deny the mandamus petition.   We

deny the motion to proceed in forma pauperis. We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                   PETITION DENIED




                                 2